Motion for reargument denied, with ten dollars costs. Present —■ Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ. On the court’s own motion the decision handed down December 31, 1934 (243 App. Div. 580), is hereby amended to read as follows: Judgment in plaintiff’s favor in an action upon a promissory note, contested upon the ground, so far as the indorsers are concerned, that plaintiff extended the time of payment without reserving the right of recourse against the indorsers, and order denying motion to set aside the verdict and for a new trial unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Seudder, Tompkins and Davis, JJ.